                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


 UNITED STATES OF AMERICA,
                                                    No. 19 CR 864
                     v.
                                                    Judge Thomas M. Durkin
 RISHI SHAH; SHRADHA AGARWAL; BRAD
 PURDY; and ASHIK DESAI.


                          MEMORANDUM OPINION AND ORDER

      Defendants have been indicted on charges of fraud in connection with their

former business. The indictment identified certain property belonging to Defendants

as being subject to forfeiture because it is alleged to be “derived” from the alleged

fraud. See 21 U.S.C. § 853(a)(1). The Court then granted the government’s motion for

a protective order freezing the property. R. 27 (Nov. 22, 2019); R. 71; R. 72 (Dec. 16,

2019). Two of the four defendants, Rishi Shah and Shradha Agarwal, have moved to

amend the protective order to exclude money they transferred to their defense

attorneys’ accounts. See R. 75; R. 76. They seek to use that money for their defense

in this case. That motion is denied.

                                       Background

      In 2006, Shah and Agarwal founded a company called Outcome Health to sell

electronic advertising on screens in doctor’s office waiting rooms. The company grew

rapidly. To fund expansion, the company obtained a $110 million loan in early 2016,

followed by a $375 million loan in late 2016. By 2017, the company employed over

500 people. That year, the company raised about $487.5 million from equity investors.
As a result, the company paid a $225 million dividend to Gravitas Holdings, LLC, an

entity controlled by Shah and Agarwal.

       Later in 2017, the press reported that the company had “misled

pharmaceutical companies by charging them for ad placements on more video screens

than [had been] installed” and “provided inflated data to measure how well ads

performed.” R. 75-2 at 3. Subsequently, the company became the subject of

government investigations, and its investors and lenders filed complaints against the

company, Shah, and Agarwal, in New York and Delaware courts. Shah and Agarwal

also asserted claims against the investors and lenders, although they never filed

causes of action in any court.

       Those disputes were settled on January 26, 2018. The parties mutually

released their claims in exchange for the following consideration:

      Shah and Agarwal resigned from the company and gave up their controlling

       interest in the company, by surrendering nearly 50% in equity;

      Shah and Agarwal paid $159 million to the company;

      Shah and Agarwal paid $31 million to the investors;

      Shah and Agarwal waived their company-provided legal indemnification

       coverage;

      Shah and Agarwal were paid severances of $400,000 and $500,000,

       respectively;

      The company, investors, and lenders permitted Shah and Agarwal to keep

       remaining legal retainers that had already been paid to law firms; and



                                          2
      The company, investors, and lenders permitted Shah and Agarwal to keep

       about $31 million in equity in Gravitas.

See R. 75-2 at 4.

       In anticipation of the indictment in this case, Shah and Agarwal transferred

about $10.3 million of the $31 million they received in the settlement to their

attorneys’ firms’ accounts. Shah and Agarwal do not dispute that this $10.3 million

is traceable to the $31 million they received in the settlement. They also do not

dispute that the $31 million is traceable to the $225 million dividend they received

after the $487.5 million equity investment the company received in 2017.

       The government seeks to freeze the $10.3 million as forfeitable. Shah and

Agarwal argue that they require these funds to retain their current counsel. The

Court has received some evidence regarding Shah and Agarwal’s other assets

potentially available to pay their attorneys. Besides the $10.3 million at issue on this

motion, Shah has about $4 million on account with his attorneys leftover from prior

indemnification payments made by the company on his behalf. Agarwal has about $1

million in cash. They both own properties valued in excess of $1 million that are

currently used as primary residences. Shah and Agarwal presented evidence of

extensive current and anticipated debts. By contrast, the government presented

evidence indicating that Shah and Agarwal continue to maintain positive net cash

flows. See R. 94 (and documents cited therein). Current counsel estimate that Shah

and Agarwal’s defense will cost about $14-15 million.




                                           3
                                        Analysis

      Under 28 U.S.C. § 853(a)(1), any person convicted of certain federal crimes

“punishable by imprisonment for more than one year shall forfeit to the United States

. . . any property constituting, or derived from, any proceeds the person obtained,

directly or indirectly, as the result of such violation.” Additionally, “[u]pon application

of the United States, the court may enter a restraining order or injunction, require

the execution of a satisfactory performance bond, or take any other action to preserve

the availability of property described in subsection (a) for forfeiture under this

section.” 28 U.S.C. § 853(e)(1).

      “Under long-settled circuit law, the pretrial restraint of a defendant’s assets

‘without affording the defendant an immediate, postrestraint, adversary hearing at

which the government is required to prove the likelihood that the restrained assets

are subject to forfeiture violates the due process clause to the extent that it actually

impinges on the defendant’s qualified sixth amendment right to counsel of choice.’”

United States v. Jones, 844 F.3d 636, 640-41 (7th Cir. 2016) (quoting United States v.

Moya-Gomez, 860 F.2d 706, 731 (7th Cir. 1988)). “If the district court finds that the

defendant has insufficient alternative assets with which to pay counsel, but the

government fails to justify its retention of all the frozen assets, ‘then the court must

order the release of funds in an amount necessary to pay reasonable attorneys’ fees

for counsel[.]’” Jones, 844 F.3d at 640-41 (quoting Moya-Gomez, 860 F.2d at 730). In

other words, the Seventh Circuit has held that if a defendant can demonstrate a bona

fide need for restrained funds to retain counsel, the government has the burden to



                                            4
demonstrate that funds are traceable to the alleged fraud. If the government satisfies

that burden, the funds are unavailable to pay defense counsel.

      To be sure, Shah and Agarwal argue that they have a bona fide need for the

$10.3 million in order to pay the anticipated $14-15 million bill for their current

attorneys’ defense of this case. It is undisputed, however, that Shah has $4 million

that the government is not seeking to freeze, that is dedicated to financing his

defense. Shah and Agarwal also do not dispute that they have significant other assets.

They argue that these assets are not available to pay for their defense because they:

are needed for their daily expenses; are illiquid; or are less than their current or

anticipated debts. Without making a finding on this dispute, the Court assumes that

Shah and Agarwal do not have sufficient assets to meet a $14-15 million attorney bill.

At the same time, Shah and Agarwal are currently represented by some of the more

expensive attorneys in the country. The evidence of Shah and Agarwal’s finances

causes the Court to suspect that they might be able to retain equally sophisticated,

but less expensive, defense with the assets that are available to them.

      Presumably aware of the possibility that their substantial assets (even if

illiquid or off-set by debt and other obligations) would undermine at least the

appearance of bona fide need, Shah and Agarwal insist that they can demand a

hearing to determine whether there is probable cause to believe that the funds at

issue are traceable to the alleged fraud without demonstrating that they have a bona

fide need for the funds to retain counsel. Never having directly addressed the issue,

the Seventh Circuit has acknowledged in dicta that due process might require such a



                                          5
hearing. See United States v. Kirschenbaum, 156 F.3d 784, 793 (7th Cir. 1998) (“[T]he

Second Circuit’s due process analysis could also be seen to support the broader notion

that without regard to the need to obtain counsel, a defendant is entitled to a hearing

on the restraint of his property. . . . Because [the defendant] has not adequately

presented the issue on appeal, we will not decide this close question.”). And the Ninth

Circuit appears to have held that it does. See United States v. Roth, 912 F.2d 1131,

1133 (9th Cir. 1990) (“The law of our circuit therefore remains that in order for a

restraining order under § 853 to be constitutional, the district court must hold a

hearing under Rule 65 to determine whether probable cause exists to issue an

injunction.”). More recently, a district court found that due process required it to

provide “pretrial judicial review of the challenged seizure warrants,” even though the

defendant raised “no Sixth Amendment claim that the seizure of the Disputed Funds

implicates his right to counsel.” United States v. Bikundi, 125 F. Supp. 3d 178, 183,

191 (D.D.C. 2015). However, most circuit courts have held that a threshold showing

of bona fide need is necessary for a defendant to challenge an asset restraint imposed

under 21 U.S.C. § 853(e). See United States v. Jamieson, 427 F.3d 394, 406 n.3 (6th

Cir. 2005) (citing cases); United States v. Cosme, 796 F.3d 226, 233 & n.2 (2d Cir.

2015) (“Having explicitly confirmed his sufficient access to funds for his defense and

having expressly waived his right to a Monsanto hearing and the related Sixth

Amendment challenges in the two stipulations, Cosme has no independent

constitutional entitlement to an adversarial hearing on his Fourth and Fifth

Amendment challenges. . . . We note also that several sister circuits have indicated



                                          6
that a pretrial, post-deprivation adversarial hearing is not required absent Sixth

Amendment concerns.” (citing cases)); see also Kaley v. United States, 571 U.S. 320,

353 (2014) (Roberts, J. dissenting) (“To even be entitled to the hearing, defendants

must first show a genuine need to use the assets to retain counsel of choice.”). No

binding authority requires such a hearing in this Court.

      But regardless of whether Shah and Agarwal have demonstrated, or are

required to demonstrate, bona fide need, there is sufficient evidence for the Court to

find probable cause that the funds at issue are derived from the alleged fraud,

meaning that the funds are not available to pay counsel even on a showing of bona

fide need. The government has the burden to demonstrate probable cause if Shah and

Agarwal can demonstrate bona fide need. It is not clear who has the burden of proof

if due process requires a hearing even without a showing of bona fide need, because,

as already noted, most courts do not permit a hearing in such circumstances. In any

event, the dispute here is not truly of an evidentiary nature. Shah and Agarwal do

not dispute that the funds at issue are traceable to the dividend that is indisputably

a product of the alleged fraud.

      Instead, the question here is a legal one: whether the settlement agreement

Shah and Agarwal reached with the company, the lenders, and the investors, cleans

the funds of the taint associated with their undisputed allegedly illegal source. Shah

and Agarwal argue that because the $31 million they received in the settlement

agreement was their “compensation for giving up their company-provided indemnity

coverage and releasing their claims against the Investors and Lenders, the



                                          7
Government cannot meet its burden to show that the assets are subject to forfeiture.”

R. 75-2 at 15. The government contends that title to the $31 million, which is

indisputably part of the $225 million dividend traceable to the alleged fraud, vested

upon the commission of the allegedly fraudulent act, well before the settlement

agreement was executed. See R. 80 at 9. Shah and Agarwal argue further, however,

that regardless of who technically has title to the funds, because the $31 million is

what they received in consideration for waiving their indemnification rights, they

should be allowed to use part of the $31 million to finance their defense. They contend

that prohibiting this use is the equivalent of allowing the government to freeze funds

paid under the indemnification agreement, and an indemnification agreement cannot

be subject to forfeiture because it cannot be said to be “something of value, directly or

indirectly, that they would not have received but for the alleged fraud,” as is required

by the relevant statute, 18 U.S.C. § 853. See R. 75-2 at 18. In essence, they argue that

since the indemnification rights were not tainted, any independent consideration

they received in exchange for those right similarly must be untainted.

      Shah and Agarwal’s argument rests on the premise that the victim of a crime

can undermine the government’s right to seek forfeiture of criminal proceeds by

agreeing to permit the defendant to keep them. They cite no authority for this

contention. Rather, they appeal to the Court’s sense of fairness and argue that

freezing the funds at issue is akin to freezing their indemnification rights because

they exchanged the rights for the funds. They contend that permitting the




                                           8
government to freeze the funds sets a bad precedent considering the prevalence of the

use of indemnification agreements for these purposes.

      The problem with this argument is that, normally, funds paid under an

indemnification agreement never reach a defendant’s hands. Here, Shah and

Agarwal, through their alleged fraud, acquired actual possession of the funds at issue.

They were then able to leverage their possession of those funds to escape civil

lawsuits. Of course, Shah and Agarwal gave up some valuable consideration in the

settlement agreement. But that does not change the fact that Shah and Agarwal

benefited from their possession of the dividend funds in a way they would never have

been able to benefit from their right to indemnification.

      Moreover, the Court notes that Shah and Agarwal did not surrender their

indemnification rights for nothing. Rather, they escaped serious pending civil

litigation, that risked a judgment in the hundreds of millions of dollars. The Court

presumes that Shah and Agarwal would argue that without some way to pay their

attorneys in this case—whether under the indemnification agreement or with the $31

million—the settlement agreement is an unfair deal they would not have made. But

they have not expressly made this argument to the Court, and considering the

relatively small value of indemnification in this case (Shah and Agarwal argue that

it will cost about $14-15 million) in comparison to the hundreds of millions of dollars

of liability Shah and Agarwal faced in civil liability, it is unlikely that the

indemnification rights and the $31 million at issue here played a significant role in

Shah and Agarwal’s decision to enter the settlement agreement. And regardless of



                                          9
their actual motivations for making the deal, removing the $31 million from the

equation does not make the deal patently unfair.

      In any event, the forfeiture statute’s breadth—encompassing proceeds derived

“directly or indirectly” from the alleged fraud, 21 U.S.C. § 853(a)(1)—means that the

Court should not engage in speculation about the value of the settlement agreement’s

consideration, as Shah and Agarwal’s argument requires. To the extent there is any

merit to Shah and Agarwal’s argument—which the Court finds there is not because

the funds at issue are indisputably traceable to the fraud—it asks the Court to

examine the relative value of the consideration paid by the various parties to the

settlement agreement. Considering the many competing motivations for the

settlement and the uncertain value of much of the consideration (most notably the

value of Shah and Agarwal’s equity in the company and the money damages caused

by their fraud), this is a nearly impossible task. And certainly not one that is called

for in determining traceability under a statute as broad as 21 U.S.C. § 853.

      Lastly, the Court notes that Shah and Agarwal could be understood to be

arguing that they “substituted” the dividend funds for their indemnification rights in

the form of permission to retain $31 million. See 21 U.S.C. § 853(p) (“substitute

property” is defined in part as property that “has been transferred or sold to, or

deposited with, a third party”). Unlike funds that are proceeds derived from alleged

criminal activity, “substituted” property, i.e., property that is purchased with illegally

acquired funds, cannot be frozen prior to conviction, only after. See Jones, 844 F.3d

at 641 (pretrial restraint permitted for “tainted assets prior to trial, but not the



                                           10
restraint of substitute assets”). But Shah and Agarwal have not argued that the $31

million is substitute property. Nor could they, as the funds are indisputably derived

from the dividend which is indisputably derived from Shah and Agarwal’s alleged

fraud.

         The settlement agreement does not cleanse that taint. In hindsight, Shah and

Agarwal likely wish the company was still obligated to indemnify them. But that

decision was a privately bargained for exchange that ultimately is irrelevant to the

fact that the $31 million is tainted, including the portion they wish to use to pay their

attorneys’ fees. The tainted funds were properly frozen.

                                     Conclusion

         Therefore, Shah and Agarwal’s motion is denied.

                                                      ENTERED:


                                                      ______________________________
                                                      Honorable Thomas M. Durkin
                                                      United States District Judge
Dated: April 8, 2020




                                           11
